 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO AN EXEMPTION UNDER SAID ACT.
 


SECURED CONVERTIBLE NOTE




THIS NOTE is provided, dated and made effective as of the __ day of February
2011 (the “Effective Date”).


FROM:
TAPIMMUNE, INC., a company incorporated under the laws of the State of Nevada,
U.S.A., , and having an address for notice and delivery located at 2815 Eastlake
Avenue East, Suite 300, Seattle, WA 98107 (the “Borrower”);



TO:
_______________________, having an address for notice and delivery located at
_____________________________________(the “Lender” or “Holder”);



(the Borrower and the Lender being hereinafter singularly also referred to as a
“Party” and collectively referred to as the “Parties” as the context so
requires).


FOR VALUE RECEIVED the Borrower hereby promises to pay to the Lender the
aggregate principal sum of _______________ dollars (U.S.$_____________) in
lawful money of the United States (hereinafter referred to as the “Principal
Sum”) one day after the thirtieth calendar day of the thirty-sixth (36th) month
subsequent to the Effective Date (the “Maturity Date”) together with interest
accruing on all amounts due and outstanding under this Note and commencing on
the above-referenced Effective Date at the rate of ten percent (10%) per annum
to be increased to twenty percent (20%) for any period that the Borrower is in
Default hereunder (herein the “Interest”) with any such outstanding Interest to
be payable in full to the Lender.  Any capitalized terms used but not defined
herein shall have the meaning ascribed to them in the “Securities Purchase
Agreement” dated _________, 2011 (the “Loan Agreement”) as entered into between
the parties thereto.


1.            PAYMENT.  The Principal Sum and Interest hereby secured will be
paid between the Borrower and the Lender or any intermediate holder hereof or
any right of setoff or counterclaim; and the receipt of the Lender or the
holders hereof for payment of such Principal Sum and Interest will be a
sufficient discharge to the Borrower for the same.


(a)           Principal Sum.  Prior to the Maturity Date, the Borrower may
prepay any portion of the Principal Sum and/or any accrued Interest thereon in
whole or in part after 12 months subsequent to the Effective Date by providing
Lender with 10 days’ notice of such prepayment (the “Prepayment Notice”).  At
the Lender’s option, the Lender may accept prepayment in cash, shares of the
Borrower’s common stock (“Shares”) or a combination thereof.  The Lender shall
have 5 days from receipt of the Prepayment Notice to provide the Borrower with
notice of whether it elects to accept prepayment in cash, Shares or a
combination thereof, and if such notice is not provided by the sixth day, the
Borrower may choose the prepayment method.


 
1

--------------------------------------------------------------------------------

 




(b)           Interest.  The Borrower shall pay the Interest in cash trimonthly
commencing at the end of the third month following the Effective Date.


(c)           Call. At any date after the one-year anniversary of the Effective
Date, the Lender may provide notice (the “Call Notice”) to the Borrower that the
Lender is calling a portion or all of the Principal Sum provided that such
notice must be received by the Borrower at least thirty days prior to the date
of any such forced payment (the “Call Date”).  Any such payment to be made
pursuant to a Call Notice shall be paid in Shares using the Share Price.


(d)           Payment with Shares. If a payment is to be made in Shares, then
the number of Shares paid shall be in an amount equal to the Principal Sum
and/or any accrued Interest thereon divided by a per share price (the “Share
Price”) of $0.15 (such Share Price to be adjusted accordingly upon the
occurrence of any stock splits or stock dividends).   Borrower shall provide a
certificate to the Lender representing the Shares the Lender is to receive
within ten business days of the respective Maturity Date or Call Date.
 
(e)   Limitations on Conversions. Notwithstanding anything to the contrary
contained in this Note, this Note shall not be convertible by the Holder hereof,
and the Company shall not effect any conversion of this Note or otherwise issue
any shares of Common Stock pursuant to this Note, to the extent (but only to the
extent) that the Holder or any of its affiliates would beneficially own in
excess of 4.9% (the “Maximum Percentage”) of the common stock of the Company. To
the extent the above limitation applies, the determination of whether this Note
shall be convertible (vis-à-vis other convertible, exercisable or exchangeable
securities owned by the Holder or any of its affiliates) shall, subject to such
Maximum Percentage limitation, be determined on the basis of the first
submission to the Company for conversion, exercise or exchange (as the case may
be). No prior inability to convert this Note, or to issue shares of common stock
of the Company, pursuant to this paragraph shall have any effect on the
applicability of the provisions of this paragraph with respect to any subsequent
determination of convertibility. For purposes of this paragraph, beneficial
ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder. The
provisions of this paragraph shall be implemented in a manner otherwise than in
strict conformity with the terms of this paragraph to correct this paragraph (or
any portion hereof) which may be defective or inconsistent with the intended
Maximum Percentage beneficial ownership limitation herein contained or to make
changes or supplements necessary or desirable to properly give effect to such
Maximum Percentage limitation. The limitations contained in this paragraph shall
apply to a successor Holder of this Note. The holders of common stock of the
Company shall be third party beneficiaries of this paragraph and the Company may
not waive this paragraph without the consent of holders of a majority of its
common stock. For any reason at any time, upon the written or oral request of
the Holder, the Company shall within one (1) business day confirm orally and in
writing to the Holder the number of shares of common stock then outstanding,
including by virtue of any prior conversion or exercise of convertible or
exercisable securities into common stock. Each delivery by the Holder of a
notice under Section 1(c) to convert or under Section 1(a) to accept payment in
Shares will constitute a representation by the Holder that it has evaluated the
limitation set forth in this paragraph and determined that issuance of the full
number of shares of common stock of the Company requested by the Holder in such
notice is permitted under this paragraph.

2.            Security.  This Note is secured to the extent and in the manner
set forth in the Security Agreement with the Lender and other parties thereto.


3.            Events of Default. The Borrower shall be in default of this Note
and the Principal Sum and Interest hereby secured will become immediately due
and payable on demand by the Lender or, unless waived by the Lender or, unless
cured by Borrower within a period of 30 calendar days following the giving of
written notice of default to the Borrower by the Lender (any such event
following such cure period, an “Event of Default”), in any of the following
events:


 
2

--------------------------------------------------------------------------------

 




 
(a)
if an order is made or a resolution is passed or a petition is filed for the
winding-up, dissolution, liquidation or amalgamation of the Borrower;



 
(b)
if the Borrower makes an assignment or proposal or a bankruptcy petition is
filed or presented against the Borrower or the Borrower otherwise becomes
subject to the provisions of any legislation for the benefit of its creditors or
otherwise acknowledges its insolvency;



 
(c)
if any execution, sequestration, extent or any other process of any kind becomes
enforceable against the Borrower and is not satisfied within 30 calendar days;



 
(d)
if a distress or analogous process is levied upon the Mortgaged Property of the
Borrower or any part thereof unless the process is in good faith disputed by the
Borrower and the Borrower gives adequate security to pay in full the amount
claimed;



 
(e)
if the Borrower ceases or demonstrates an intention to cease to carry on the
Borrower’s business;



 
(f)
if a receiver of all or any part of the Mortgaged Property charged hereby is
appointed;



 
(g)
if an encumbrancer takes possession of the Mortgaged Property of the Borrower or
any part thereof;



 
(h)
if the Borrower, without the prior written consent of the Lender, authorizes the
purchase of all or substantially all of the Borrower’s shares or undertakes any
transaction that would result in a change in the control of its business;



 
(i)
if the Borrower carries on any business that it is restricted from carrying on
by its charter documents or by law;



 
(j)
if any representation or warranty contained in the Loan Agreement, the Security
Agreement or any other document in connection with the Note was not true at the
time it was made (or the date as if which it is referenced);

 
 
(k)
if the Borrower fails to make any payment as set out in Section 1 of this Note;

 
 
(l)
if the Borrower defaults in observing or performing any other covenant,
agreement or condition of this Note or the Loan Agreement on its part to be
observed or performed and such default is not cured within a period of 30
calendar days following the giving of written notice of default to the Borrower
by the Lender; and



 
(m)
if the Borrower sells or otherwise transfers all, or substantially all, of its
assets.



The Lender may waive (as concern’s the Lender’s rights), and at least 66% of the
Lenders under the Loan Agreement by dollar amount (such percentage to be
calculated be reference to all amounts due and unpaid under the Notes), may
waive (as concerns all of the Lenders’ rights) any default by the Borrower in
the observance or performance of any covenant, agreement or condition contained
in this Note or any other event which without such waiver would cause the
Principal Sum and Interest hereby secured to be immediately due and payable but
no such waiver or other act or omission of the Lender will extend to or affect
any subsequent default or event or the rights resulting therefrom.  Any such
waiver by at least 66% of the Lenders shall be binding upon the Lender even if
the Lender was not among the 66% or more that approved that waiver so long as
the waiver applies to all Lenders equally.  This Note may not be amended without
the prior written consent of the Holder.


 
3

--------------------------------------------------------------------------------

 




4.            Covenants.                      The Borrower will at all times
until payment in full of this Note and all Interest due thereon:


 
(a)
give to the Lender any information which it may reasonably require relating to
the business of the Borrower, and upon request furnish access to its books and
accounts and records at all reasonable times, and provide copies of its annual
financial statements certified by a chartered accountant within 120 calendar
days after the end of each fiscal year of the Borrower;



 
(b)
maintain and preserve its charter and corporate organization in good standing
and, subject to all the provisions herein contained, diligently preserve all the
rights, powers, privileges and goodwill owned by the Borrower;



 
(c)
conduct the Borrower’s business in a proper and businesslike manner;



 
(d)
insure and keep insured against all risks or hazards to their full insurable
value all of its property and assets which are of an insurable nature, and pay
the premiums for all such insurance, and on request deliver to the Lender a copy
of the policy or policies of such insurance;



 
(e)
duly and punctually pay, perform and observe all rent, taxes, local improvement
rates, assessments, covenants and obligations whatsoever which ought to be paid,
performed or observed by the Borrower in respect of all or any part of the
property hereby charged;



 
(f)
fully and effectually register this Note in all jurisdictions and places where
the Borrower carries on business or registration is required, and otherwise
maintain and keep maintained the security hereby created as valid and effective
security;



 
(g)
to reserve enough authorized but unissued Shares so that the conversion of the
Note, all other Notes issued under the Loan Agreement and all Interest due on
the Notes issued under the Loan Agreement can occur in full;



 
(h)
to allow or suffer to exist (or to allow its subsidiaries to allow or suffer to
exist) any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by the Borrower or any of its subsidiaries (collectively, “Liens”)
other than Permitted Liens;



 
(i)
to, directly or indirectly, redeem, repurchase or declare or pay any cash
dividend or distribution on any of its capital stock (or that of any subsidiary)
without the prior express written consent of at least 66% of the Lenders; and



 
(j)
make all payments and perform each and every covenant, agreement and obligation
under any lease now held or hereafter acquired by the Borrower and any mortgage,
Note, trust deed or agreement charging any property or assets of the Borrower as
and when the same are required to be paid or performed.



If the Borrower fails to perform any of the covenants, agreements or conditions
herein contained the Lender’s Agent (as defined in the Security Agreement) may,
in its sole and absolute discretion, perform the same, and if any such covenant,
agreement or condition required the payment or expenditure of money, the
Lender’s Agent may make such payment or expenditure; and all costs, charges and
expenses thereby incurred and all sums so paid or expended will bear Interest at
the rate provided for in this Note, will be at once payable by the Borrower to
the Lender and will be secured hereby and have the benefit of the charges hereby
created.


 
4

--------------------------------------------------------------------------------

 




5.           Notices. Any notices given hereunder shall be given under the
Notice provision of the Loan Agreement.


6.           Assignment. This Note and all its terms and conditions will enure
to the benefit of the Lender and its successors and assigns, and will be binding
upon the Borrower and the Borrower’s successors and assigns.


7.           Governing Law.  This Note shall be construed and enforced in
accor­dance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Nevada, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Nevada or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Nevada. The Borrower hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in King County,
Washington, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.


 
5

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed as of
the Effective Date set out above.
 


TAPIMMUNE, INC.
By:                                                                
Name:
Title:




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------